Citation Nr: 9921095	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-06 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1943 to March 1946.

In October 1997, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denied the veteran's 
claim for service connection for post traumatic stress disorder 
(PTSD).  The veteran timely appealed to the Board of Veterans' 
Appeals (Board).


FINDING OF FACT

There is no medical evidence of a clear diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a) (West 
1991); 38 C.F.R. §§  3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the European Theater during 
World War II.  He reports that he was assigned to a unit that 
constructed an artificial harbor at Omaha Beach, one of the 
landing sights for the D-Day invasion.  The veteran reports being 
under fire by enemy aircraft, submarines, patrol boats and land-
based artillery, and that some of his colleagues were killed and 
wounded in action.
  
The veteran's service medical records (SMRs) are negative for any 
complaints or treatment regarding any sort of nervous disorder.  
He alleges that he has had symptoms of PTSD for forty years, and 
that his physician has prescribed Amitrys and Propranolol for 
him, which he takes daily.  The veteran indicated that he had 
been hospitalized in a psychiatric unit "for nerves" in the 
1950's.  However, the RO's effort to obtain these medical records 
were unsuccessful.

The veteran was seen at a VA outpatient clinic on three occasions 
during September 1997.  He acknowledged chronic feelings of 
"doom" and stated that he was "very uncomfortable in church, 
in malls and in movie theaters."  He also stated that he had 
read an article on PTSD several years earlier, and was convinced 
that he had this condition.  

The veteran underwent a VA medical examination In February 1998.  
He informed the examining physician that he had been treated by a 
psychiatrist since the 1950's, and had been prescribed 
tranquilizers for anxiety.  The examiner reviewed the veteran's 
VA outpatient treatment records and noted that the veteran had 
been evaluated as having an anxiety disorder.  The veteran 
reported that he sleeps from 11 P.M. to 7 A.M. and that he has 
nightmares, but not of a particular thing.  He described one 
nightmare where he was floating above water.  He indicated that 
he dreams of war less than once per month, and that he rarely 
thinks about his time in the service, and quantifies this as less 
than once a month as well.  He admits to having a temper, but 
denies ever striking his wife.  He states that certain television 
programs about war upset him.  He also reported episodes of 
sudden anxiety.

The examining physician concluded that the veteran has symptoms 
of anxiety.  He was also diagnosed as having panic attacks.  The 
examining physician specifically discounted PTSD as a diagnosis 
because of the veteran's "relative lack of intrusive thoughts 
that he has about the war."  The veteran has not provided, or 
indicated the existence of, any private medical records that 
either augment or contradict any of the VA medical findings.

Legal Analysis

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-395 (1996).

In reviewing a claim for service connection, however, the initial 
question is whether the claim is well grounded.  The veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  

In order for a claim for service connection to be well-grounded, 
there must be competent evidence (lay or medical, as appropriate) 
of:  (1) a current disability; (2) an in-service injury or 
disease; and (3) a nexus between the current disability and the 
in-service injury or disease.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A 
claim for PTSD requires essentially the same elements, except 
that the in-service injury or disease is satisfied by lay 
evidence of an in-service-stressor, presumed credible for 
purposes of the well-grounded claim analysis.  See Patton v. 
West, 12 Vet. App. 272, 276 (1999).  

In this case, the veteran alleges that he has PTSD as a result of 
being under fire in combat conditions during World War II.  
However, as noted above, following a February 1998 examination 
where the veteran reported this history along with his current 
symptoms to a VA physician, the examiner diagnosed the veteran 
with anxiety and panic attacks, but not with PTSD.  Moreover, the 
veteran has neither presented, nor indicated the existence of, a 
medical diagnosis of PTSD.  Therefore, as there is no medical 
evidence which represents a "clear and unequivocal diagnosis" 
of PTSD for service connection purposes, as emphasized in Cohen, 
the claim for service connection for PTSD must be denied as not 
plausible.  In the absence of competent evidence that the veteran 
actually suffers from the disability for which service connection 
is sought, there can be no valid claim.  See Brammer v. Derwinski 
3 Vet. App. 223, 225 (1992).  Hence, it is not necessary for the 
Board to consider the issue of the veteran's stressors, or 
whether he actually served in combat with the enemy.  Even if 
these elements were satisfied, the veteran's claim would fail 
because he had not met the first, and most important, criterion 
in establishing a valid claim for PTSD. 

While the Board does not doubt the sincerity of the veteran's 
belief that he has PTSD as a result of his in-service 
experiences, he does not have the medical training or expertise 
necessary to render such an opinion; hence, his lay assertions in 
this regard, without supporting medical evidence, do not 
constitute competent evidence to well-ground the claim.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-5 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Dersinski, 2 Vet. App. 609, 611 
(1992).  

For the foregoing reasons, the Board must conclude that the 
veteran has not submitted evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for service 
connection is well grounded.  As the duty to assist has not been 
triggered by evidence of a well-grounded claim, there is no duty 
to assist the veteran in developing the record to support his 
claim for service connection for PTSD.  See Epps, 126 F.3d at 
1468.  Furthermore, the Board is aware of no circumstances that 
would put the VA on notice that any additional relevant evidence 
may exist which, if obtained, would well ground the veteran's 
service connection claim.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  

Although the RO did not specifically deny the claim as not well 
grounded, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  In this case, the RO provided to the 
veteran the legal requirement of presenting a well-grounded claim 
in its April 1998 Statement of the Case.  Thus, the Board 
concludes that the duty to inform him of the elements needed to 
present a well-grounded claim, and the reasons why his current 
claim is inadequate, has been met.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER


In the absence of evidence of a well-grounded claim, the claim 
for service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

